EXHIBIT 10.IIIA19



[lucentlogo2.jpg]
 

To: Janet Davidson

 
From: Henry Schacht

 
Date: March 13, 2001

 
Re: Special Retention Bonus

 
 
As we continue with our turnaround, it is critical for us to remain focused and
committed to successfully meet our business challenges. I am confident that we
can take our company to new levels of success, and I am counting on your
continued commitment as a key player in making this happen. To reward you for
your efforts and dedication, the Board has approved a special retention bonus
for you. The amount of the bonus and the payment terms are outlined in the
attachment.

This special retention bonus has only been offered to select Officers, so I ask
that you keep the details of this award confidential.

I truly appreciate your efforts and look forward to working together through the
challenges ahead.

 
 
 
 
Attachment

--------------------------------------------------------------------------------


Attachment


Special Retention Bonus
Janet Davidson


Amount

You are eligible to receive a retention bonus in the amount of $2,500,000.
This award is subject to any applicable tax and is non-benefit bearing for
purposes of Lucent’s benefit plans. Please note that this award is in addition
to any other incentive awards for which you may be eligible.


Payment
Dates

Assuming your continued employment, the following payments will be made:
•  50% is payable on February 1, 2002
• 50% is payable on December 1, 2002


Termination
Provisions

•  In the event you voluntarily resign or are terminated by Lucent for “Cause”
prior to the payout date(s), this award will be cancelled.
• In the event of your death or disability prior to the payout date(s), a
prorated portion of this award will be paid to you or your estate.
• If you are placed on a Company approved leave of absence under the Officer
Severance Policy and you are on this leave on the scheduled payout date(s), then
this award will be paid. Please note that the Officer Severance Policy remains
in effect in the event of a Change in Control (as defined by the 1996 Long Term
Incentive Program).
• In the event of a Change in Control (as defined by the 1996 Long Term
Incentive Program), this award would continue to be paid on the originally
scheduled dates assuming your continued employment.


 


Lucent Technologies Proprietary (Restricted)
Solely for Authorized Persons Having a Need to Know Pursuant to Company
Instructions

--------------------------------------------------------------------------------
